         Case 18-42648   Doc 10   Filed 01/28/19   Entered 01/28/19 12:13:11   Desc Main Document
                                                                                                    EOD
                                                                                                    Page 1 of 1


                                                                                                    01/28/2019
                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

IN RE:                                                      §
                                                            §
LEONARD KIAMBI MBWIRIA,                                     §     CASE NO. 18-42648
                                                            §        (Chapter 7)
DEBTOR                                                      §

         ORDER AUTHORIZING TRUSTEE TO EMPLOY REAL ESTATE BROKER

         On this day came on for consideration the Motion to Employ Real Estate Broker (“Motion”)

filed by Christopher J. Moser, Trustee (“Trustee”) praying for authority to employ Michael Crane, a

real estate broker, whose address is 730 Lipscomb Avenue, Dallas, Texas 75214, to sell property in

the State of Maryland. The Court finds that Michael Crane represents no interest adverse to the

Trustee or to the estate, that the employment of Michael Crane would be in the best interest of the

estate and that the Motion should be granted. IT IS THEREFORE,

         ORDERED that Christopher J. Moser, Trustee is authorized to employ Michael Crane on the

terms set forth in the Motion.

                                                                Signed on 1/28/2019

                                                                                                      SR
                                                   HONORABLE BRENDA T. RHOADES,
                                                   UNITED STATES BANKRUPTCY JUDGE




                                                     Solo Page
